UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                              No. 18-cr-373-6 (RJS)
                                                                    ORDER
 TYRELL SUMPTER,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant’s sentencing will take place on Thursday,

July 15, 2021 at 3:00 p.m. in Courtroom 23A at the Daniel Patrick Moynihan Courthouse, 500

Pearl Street, New York, New York 10007. The Court is in receipt of Defendant’s sentencing

submission dated July 1, 2021 (Doc. No. 835); the government shall file its sentencing submission

by July 8, 2021.

SO ORDERED.

Dated:          July 2, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
